  

EXHIBIT 10.10

 

SEPARATION AGREEMENT



This Separation Agreement (this “Agreement”) is made as of February 6, 2017 by
and between Scott M. Brinker (“Executive”) and Welltower Inc., a Delaware
corporation (the “Company”).

                WHEREAS, Executive and the Company entered into the Employment
Agreement, dated March 11, 2013 (the “Employment Agreement”) and Executive has
served as the Company’s Executive Vice President and Chief Investment Officer;

                WHEREAS, Executive’s employment with the Company terminated on
January 3, 2017 (the “Termination Date”); and

 WHEREAS, the Company and Executive desire to set forth the terms and conditions
of Executive’s separation and wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that Executive
may have against the Company and any Company Released Party as defined below,
including, but not limited to, any and all claims arising out of or in any way
related to Executive’s employment with or separation from the Company.  

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the parties agree with each other as follows:

1.       TERMINATION DATE.   

a.              Executive’s last day of employment with the Company is the
Termination Date.  Effective as of the Termination Date, Executive also hereby
resigns all other positions Executive holds (i) with the Company, (ii) with any
of the Company’s direct and indirect subsidiaries and/or affiliates, or (iii)
with any other organization as to any position held at the request of, as a
representative of, or for the benefit of the Company.  Executive agrees to take
any additional necessary steps and sign any additional documentation that may be
requested by the Company in order to give full effect or confirmation of such
resignations. 

b.             The Employment Agreement terminated as of the Termination Date.

c.              Executive acknowledges and agrees that no action taken by the
Company pursuant to, or otherwise consistent with, this Agreement will
constitute “Good Reason” as defined in the Employment Agreement.

d.             As of the Termination Date, Executive will have no authority or
power to bind the Company or to represent the Company in relation to third
parties or to represent to third parties that Executive has authority or power
to bind the Company or represent the Company.

2.       PAYMENTS UPON TERMINATION.    In consideration of Executive’s execution
of this Agreement, the Company agrees as follows:

a.              Wages.  On the next regularly scheduled pay date following the
Termination Date, or sooner if state or local law requires, Executive received
any unpaid base salary accrued though the Termination Date and any accrued,
unused vacation or paid time off due through the Termination Date, less
applicable deductions and withholdings.

b.             Bonus.  The Company agrees to pay Executive an annual bonus for
2016. The portion of Executive’s bonus with respect to corporate performance
will be paid based on the same performance level as other executives of the
Company (currently estimated at 16.125% between target and high, resulting in a
payout of $654,257).  The portion of Executive’s bonus with respect to
individual performance will be paid at target level ($218,052) and is subject to
Executive’s execution of this Agreement.  Executive’s total 2016 bonus is
estimated to be $872,282.  Any annual bonus earned by Executive shall be paid to
Executive in a lump sum, less applicable deductions, on the date on which other
executives of the Company are paid annual bonuses for 2016, but no later than
March 15, 2017.

 

--------------------------------------------------------------------------------

  

c.              Accrued Benefits.  Any nonforfeitable benefits payable to
Executive under the terms of any deferred compensation, incentive or other
benefits plan maintained by the corporation shall be payable in accordance with
the terms of the applicable plan.

d.             Equity.   All stock options, restricted stock or other
equity-based awards with time-based vesting granted to Executive under any
deferred compensation, incentive or other benefit plan maintained by the Company
shall become fully vested immediately after the Termination Date, and in the
case of stock options, exercisable in full for a period not to exceed the
shorter of (i) ninety (90) days following the Termination Date or (ii) the
maximum term of the applicable option.  All stock options, restricted stock or
other equity-based awards with performance-based vesting granted to the
Executive under any deferred compensation, incentive or other benefit plan
maintained by the Company shall become vested as provided in this Section 2(d). 
Attached hereto as Attachment A is a list of all of Executive’s outstanding
stock options, restricted stock or other equity-based awards with time-based or
performance based-vesting under any deferred compensation, incentive or other
benefit plan maintained by the Company (the “Existing Equity Awards”). 
Executive represents that Attachment A is a correct and complete list of his
Existing Equity Awards on the date of this Agreement.  The Existing Equity
Awards with performance-based vesting conditions shall be treated as follows:

i.                     For purposes of Executive’s Performance Restricted Stock
Unit Award granted under the Company’s 2015-2017 Long-Term Incentive Program
(the “2015-2017 LTIP”), Executive shall be deemed to have had a termination of
employment by reason of a Qualified Termination on Executive’s Termination
Date.  Accordingly, Executive shall be entitled to receive a lump sum payment in
shares of the Company’s common stock as if the performance period had ended on
December 31, 2016, determined and prorated in accordance with the terms of the
2015-2017 LTIP.  Executive shall also receive a cash payment equal to the value
of accrued dividend equivalents on such shares for the same period in accordance
with the terms of the 2015-2017 LTIP.

ii.                    For purposes of Executive’s Performance Restricted Stock
Unit Award under the Company’s 2016-2018 Long-Term Incentive Program (the
“2016-2018 LTIP”), Executive shall be deemed to have had a termination of
employment by reason of a Qualified Termination on Executive’s Termination
Date.  Accordingly, Executive shall be entitled to receive a lump sum payment in
shares of the Company’s common stock as if the performance period had ended on
December 31, 2016, determined and prorated in accordance with the terms of the
2016-2018 LTIP.  Executive shall also receive a cash payment equal to the value
of accrued dividend equivalents on such shares for the same period. 

e.              Continued coverage at the Company’s expense under certain
welfare benefit plans (including health and life insurance) Executive
participated in at the time of termination, through January 31, 2019 (but no
longer than the period in which Executive would be entitled to continuation
coverage under Section 4980B of the Code), or until, if earlier, the date
Executive obtains comparable coverage under benefit plans maintained by a new
employer.  With respect to continued health insurance coverage, the Company
shall pay applicable premiums under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”) for Executive and those of his
dependents covered on his Termination Date, assuming Executive timely elects
COBRA continuation coverage.  Executive agrees that the Company may impute
income to Executive for the cost of Company-paid health coverage premiums if
necessary to avoid adverse income tax consequences to Executive resulting from
the application of Section 105(h) of the Code to the Company’s payment of such
premiums.

3.       SEVERANCE PAYMENTS.  The following payments (to which Executive would
not otherwise be entitled) are being offered in consideration for Executive’s
execution and delivery of this Agreement, including the release set forth in
Section 6, and it becoming effective on or before February 13, 2017, and are
subject to Executive’s compliance with the covenants and other obligations set
forth in Sections 5(a), 5(b), 5(c) and 5(d) of this Agreement, all of which must
be satisfied in full in order for the payments set forth below in this Section 3
to be earned. 

a.              A series of semi-monthly severance payments for twenty-five (25)
months, each in an amount equal to one-twenty-fourth (1/24th) of the sum of (A)
Executive’s base salary as of the Termination Date of $484,500 and (B) the
average of the annual cash bonuses paid to the Executive for 2014, 2015 and
2016, estimated to equal $1,062,497; provided, however, that Executive’s first
payment will include two installment payments and the last installment payment
shall occur on or about February 28, 2019. Subject to the release set forth in
Section 6 becoming effective and irrevocable on or before February 13, 2017,
such semi-monthly payments shall begin with the second regularly-scheduled
payroll date that occurs after February 13, 2017 and will be paid in accordance
with the Company’s regular payroll schedule and practices, subject to any delay
as required by law as outlined in Section 9 of this Agreement. Because the 2016
annual cash bonus payable to Executive may not be known prior to the time the
monthly severance payments may be required to commence, the Company will adjust
any future payments, if required, in good faith once Executive’s final 2016
annual bonus amount is known.

 

--------------------------------------------------------------------------------

  

b.             The Company shall provide outplacement benefits to Executive from
an outplacement service provider selected by Executive for the period beginning
on the Termination Date and ending on December 31, 2017 in an amount not to
exceed $25,000. 

c.              The Company shall reimburse Executive for professional fees in
connection with preparation of his 2016 and 2017 tax returns up to a maximum of
$2,500 annually (or $5,000 in the aggregate).  The Company will provide such
reimbursements no later than ninety days (90) days following the Company’s
receipt of supporting documentation of incurrence of these expenses, but in any
event no later than the end of the calendar year following the calendar year in
which those expenses were incurred and otherwise in compliance with Section 409A
of the Code.

4.       CONDITIONS OF PAYMENTS.

a.              If this Agreement does not become effective and irrevocable by
its terms on or before Monday, February 13, 2017, the Company will have no
obligation to make the payments set forth in Section 3 of this Agreement. 

b.             If Executive violates any of his obligations, covenants or
representations under Section 5(a), 5(b), 5(c) or 5(d) of this Agreement, then
(i) the Company’s obligations to provide the payments under Section 3 of this
Agreement will immediately cease, and (ii) the Company will be entitled to
obtain all other remedies provided by law or in equity.

5.       COVENANTS BY EXECUTIVE.  

a.              Non-Competition.  As the Company’s Executive Vice President and
Chief Investment Officer, as well as through other positions Executive may have
held  with the Company and its affiliates, Executive has obtained extensive and
valuable knowledge and information concerning the Company’s business (including
confidential information relating to the Company and its operations,
intellectual property, assets, contracts, customers, personnel, plans, marketing
plans, research and development plans and prospects).  Accordingly, for one year
following the Termination Date, Executive will not engage in any business
activities on behalf of any enterprise which competes with the Company or any of
its affiliates in the business of (i) ownership or operation of Health Care
Facilities (defined below); (ii) investment in or lending to health care related
enterprises (including, without limitation, owners or developers of Health Care
Facilities); (iii) management of Health Care Facilities; or (iv) provision of
any planning or development services for Health Care Facilities. “Health Care
Facilities” means any senior housing facilities or facilities used or intended
primarily for the delivery of health care services, including, without
limitation, any active adult communities, independent living facilities,
assisted living facilities, skilled nursing facilities, inpatient rehabilitation
facilities, ambulatory surgery centers, medical office buildings, hospitals of
any kind, or any similar types of facilities or projects.  The Executive will be
deemed to be engaged in such competitive business activities if he participates
in such a business enterprise as an employee, officer, director, consultant,
agent, partner, proprietor, or other participant; provided that the ownership of
no more than two percent (2%) of the stock of a publicly traded corporation
engaged in a competitive business shall not be deemed to be engaging in
competitive business activities. Executive hereby represents and warrants that
he has not breached any of his obligations under Section 10 of his Employment
Agreement. 

b.             Non-Solicitation. For the later of one year following the
Termination Date or the expiration of any period during which Executive is
receiving monthly severance benefits under Section 3(a) of this Agreement,
Executive will be prohibited, to the fullest extent allowed by applicable law,
from directly or indirectly, individually or on behalf of persons or entities
not now parties to this Agreement, encouraging, inducing, attempting to induce,
recruiting, attempting to recruit, soliciting or attempting to solicit or
participating in any way in hiring or retaining for employment, contractor or
consulting opportunities anyone who is employed or providing full-time services
as a consultant at that time by the Company or any subsidiary or affiliate. 
Executive hereby represents and warrants that he has not breached any of his
obligations under Section 10 of his Employment Agreement.

c.              Protection of Confidential Information. Executive hereby agrees
that, during his employment with the Company and thereafter, he shall not,
directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (as defined below).  Executive further agrees that,
upon the Termination Date, all Confidential Information in his possession that
is in written or other tangible form shall be returned to the Company and shall
not be retained by Executive or furnished to any third party, in any form except
as provided herein.  Notwithstanding the foregoing, this Section 5(c) shall not
apply to Confidential Information that (i) was publicly known at the time of
disclosure to Executive, (ii) becomes publicly known or available thereafter
other than by any means in violation of this Agreement or any other duty owed to
the Company by Executive, (iii) is lawfully disclosed to Executive by a third
party, or (iv) is required to be disclosed by law or by any court, arbitrator or
administrative or legislative body with actual or apparent jurisdiction to order
Executive to disclose or make accessible any information or is voluntarily
disclosed by Executive to law enforcement or other governmental

 

--------------------------------------------------------------------------------

  

authorities.  Furthermore, in accordance with the Defend Trade Secrets Act of
2016, Executive will not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that (x) is made
(i) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (y) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. As used in this Agreement, Confidential Information
means, without limitation, any non-public confidential or proprietary
information disclosed to Executive or known by Executive as a consequence of or
through Executive’s relationship with the Company, in any form, including
electronic media.  Confidential Information also includes, but is not limited to
the Company’s business plans and financial information, marketing plans, and
business opportunities. Nothing herein shall limit in any way any obligation
Executive may have relating to Confidential Information under any other
agreement or promise to the Company.  Executive hereby represents and warrants
that he has not breached any of obligations under Section 9 of his Employment
Agreement. 

d.             Non-Disparagement.  Executive will not make or direct anyone else
to make on Executive’s behalf any disparaging or untruthful remarks or
statements, whether oral or written, about the Company, its operations or its
products, services, affiliates, officers, directors, employees, or agents, or
issue any communication that reflects adversely on or encourages any adverse
action against the Company.  Executive will not make any direct or indirect
written or oral statements to the press, television, radio or other media or
other external persons or entities concerning any matters pertaining to the
business and affairs of the Company, its affiliates or any of its officers or
directors.  The Company agrees not to make, and shall direct its officers and
senior executives not to make on its behalf, any disparaging or untruthful
remarks or statements about Executive’s employment with the Company following
the Termination Date.  The restrictions described in this paragraph shall not
apply to any truthful statements made in response to a subpoena or other
compulsory legal process or to law enforcement or other governmental
authorities.

e.              Return of Company Property.  On or before the Termination Date,
or as soon as administratively practicable thereafter, Executive shall have
returned to the Company all hard and soft copies of records, lists, books,
documents, materials, software, and files in his possession or control, whether
recorded, written or computer readable, which contain or relate to Confidential
Information or sensitive information obtained by Executive in conjunction with
his employment with the Company.  Executive agrees that he will not keep any
copies or excerpts of any of the above items.

f.               For the avoidance of doubt, any breach of Section 5(a) through
5(e) of this Agreement shall constitute a material breach of this Agreement. 
Notwithstanding Section 8 of this Agreement, the parties agree that damages
would be an inadequate remedy for the  Company in the event of a breach or
threatened breach by Executive of any of Sections 5(a) through 5(e), inclusive. 
In the event of any such breach or threatened breach, the Company may, either
with or without pursuing any potential damage remedies and without being
required to post a bond, obtain from a court of competent jurisdiction, and
enforce, an injunction prohibiting the Executive from violating this Agreement
and requiring the Executive to comply with the terms of this Agreement. 
Executive acknowledges that the Company may present this Section 5 to any third
party with which the Executive has accepted employment, or otherwise entered
into a business relationship, that the Company contends violates this Section 5,
if the Company has reason to believe Executive has or may have breached this
Agreement.  

6.       RELEASE OF CLAIMS.  

a.              In exchange for the commitments of the Company as set forth in
this Agreement, which Executive acknowledges and agrees provide consideration to
which Executive would not otherwise be entitled, Executive agrees to release and
discharge unconditionally the Company and any of its past or present
subsidiaries, affiliates, related entities, predecessors, merged entities and
parent entities, benefit plans, and all of their respective past and present
officers, directors, stockholders, employees, benefit plan administrators and
trustees, agents, attorneys, insurers, representatives, affiliates, and all of
their respective successors and assigns (collectively, the “Company Released
Parties”), from any and all claims, actions, causes of action, demands,
obligations, grievances, suits, losses, debts and expenses (including attorney’s
fees and costs), damages and claims in law or in equity of any nature
whatsoever, known or unknown, suspected or unsuspected, Executive ever had, now
has, or may ever have against any Company Released Party up to and including the
day on which Executive signs this Agreement.  Without limiting the generality of
the foregoing, the claims Executive is waiving include, but are not limited to,
(a) any claims, demands, and causes of action alleging violations of public
policy, or of any federal, state, or local law, statute, regulation, executive
order, or ordinance, or of any duties or other obligations of any kind or
description arising in law or equity under federal, state, or local law,
regulation, ordinance, or public policy having any bearing whatsoever on the
terms or conditions of Executive’s employment with or by the Company or the
termination or resignation of Executive’s employment with the Company or any
association or transaction with or by the Company; (b) all claims of
discrimination or harassment on the basis of sex, race, national origin,
religion, sexual orientation, disability, veteran status or any other legally
protected category, and of retaliation; (c) all claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Fair

 

--------------------------------------------------------------------------------

  

Labor Standards Act, the Genetic Information Nondiscrimination Act, 42 U.S.C. §
1981, as amended, and all other federal, state and local fair employment and
anti-discrimination laws, all as amended; (d) all claims under the Worker
Adjustment and Retraining Notification Act and similar state and local statutes,
all as amended; (e) all claims under the National Labor Relations Act, as
amended; (f) all claims under the Family and Medical Leave Act and other
federal, state and local leave laws, all as amended; (g) all claims under the
Employee Retirement Income Security Act (except with respect to accrued vested
benefits under any retirement or 401(k) plan in accordance with the terms of
such plan and applicable law); (h) all claims under the Sarbanes-Oxley Act of
2002, the False Claims Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Securities Exchange Act of 1934, the Commodity Exchange Act,
the Consumer Financial Protection Act, the American Recovery and Reinvestment
Act, the Foreign Corrupt Practices Act, and the EU Competition Law; (i) all
claims of whistleblowing and retaliation under federal, state and local laws;
(j) all claims under any principle of common law or sounding in tort or
contract; (k) all claims concerning any right to reinstatement; and (l) all
claims for attorneys’ fees, costs, damages or other relief (monetary, equitable
or otherwise), whether under federal, state or local law, whether statutory,
regulatory or common law, to the fullest extent permitted by law.  Further, each
of the persons and entities released herein is intended to and shall be a
third-party beneficiary of this Agreement.  This release of claims does not
affect or waive any claim for workers’ compensation benefits, unemployment
benefits or other legally non-waivable rights or claims; claims that arise after
Executive signs this Agreement; Executive’s rights to indemnification or
advancement of expenses under the bylaws of the Company or under any applicable
directors and officers liability insurance policy with respect to Executive’s
liability as an employee, director or officer of the Company; Executive’s right
to exercise any and all Company stock options held by Executive that are
exercisable as of the Termination Date during the applicable period of exercise
and in accordance with all other terms of those options and the stock option
plans, agreements, and notices under which such options were granted; or
Executive’s right to enforce the terms of this Agreement.  Additionally, nothing
in this Agreement waives or limits Executive’s right to file a charge with,
provide information to or cooperate in any investigation of or proceeding
brought by a government agency (though Executive acknowledges Executive is not
entitled to recover money or other relief with respect to the claims waived in
this Agreement). 

b.             Executive represents and warrants that he has not filed any
claim, charge or complaint against the Company or any of the released parties
based upon any of the matters released in (a) above.

c.              Executive acknowledges that the commitments of the Company under
this Agreement, including the payments provided in Section 3 of this Agreement,
as well as other obligations and payments which the Company was not otherwise
obligated to make, constitute adequate consideration for the release of claims
set forth in this Section 6(a).

d.             Executive intends that this release of claims cover all claims
described in Section 6(a) above whether or not known to Executive.  Executive
further recognizes the risk that, subsequent to the execution of this Agreement,
Executive may incur loss, damage or injury which Executive attributes to the
claims encompassed by this release.  Executive also expressly waives and
relinquishes, to the fullest extent permitted by law, any and all rights he may
have under California Civil Code Section 1542, or the comparable provisions of
the laws of any other jurisdiction, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”  

e.              Executive represents and warrants that there has been no
assignment or other transfer of any interest in any claim by Executive that is
covered by the release set forth in Section 6(a).

7.       REVIEW AND REVOCATION OF AGREEMENT.  Executive acknowledges and
agrees:  (a) that he has read this Agreement and that he understands the terms
thereof, (b) that he has voluntarily signed this Agreement; (c) that he has been
advised to consult an attorney regarding this Agreement and the releases set
forth herein; (d) that he was given 21 days to review and consider signing this
Agreement, although he may, at his discretion, knowingly and voluntarily, sign
and return the Agreement at any earlier time, but Executive may not sign and
return the Agreement until or on after the Termination Date, (e) that
modification of this Agreement does not restart this 21 day period, (f) that
Executive is waiving rights or claims that may be waived by law in exchange for
consideration that is not otherwise due to Executive, including claims and
rights under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and as otherwise described in this Agreement; (g) that rights or claims
that may arise after the date this Agreement is executed, including those
arising under the ADEA, are not waived by this Agreement; (h) that at any time
within 7 days after signing this Agreement, he may revoke the Agreement; (i)
that this Agreement is not enforceable until the revocation period has pass
without a revocation.  To revoke this Agreement, Executive must send a written
statement of revocation

 

--------------------------------------------------------------------------------

  

delivered by certified mail to Welltower Inc., Attn:  Chief Executive Officer,
4500 Dorr Street, Toledo, OH  43615.  This revocation must be received no later
than the seventh (7th) day following Executive’s execution of this Agreement.

8.       ARBITRATION.  Subject to Section 5(f) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Agreement or
Executive’s employment with the Company, including without limitation the
construction or application of any of the terms, provisions, or conditions of
this Agreement and any claims for any alleged discrimination, harassment, or
retaliation in violation of any federal, state or local law, will be resolved
exclusively in final and binding arbitration held under the auspices of Judicial
Arbitration & Mediation Services, Inc. (“JAMS”) in accordance with JAMS then
current Employment Arbitration Rules and Procedures, or successor rules then in
effect. The arbitration will be held in New York, New York, and will be
conducted and administered by JAMS or, in the event JAMS does not then conduct
arbitration proceedings, a similarly reputable arbitration administrator.
Executive and the Company will select a mutually acceptable, neutral arbitrator
from among the JAMS panel of arbitrators.  Except as provided by this Agreement,
the Federal Arbitration Act will govern the administration of the arbitration
proceedings. The arbitrator will apply the substantive law (and the law of
remedies, if applicable) of the State of Ohio, or federal law, if Ohio law is
preempted, and the arbitrator is without jurisdiction to apply any different
substantive law. Executive and the Company will each be allowed to engage in
adequate discovery, the scope of which will be determined by the arbitrator
consistent with the nature of the claim[s] in dispute. The arbitrator will have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and will apply the standards governing such motions under
the Federal Rules of Civil Procedure. The arbitrator will render a written award
and supporting opinion that will set forth the arbitrator’s findings of fact and
conclusions of law. Judgment upon the award may be entered in any court of
competent jurisdiction. The Company will pay the arbitrator’s fees, as well as
all administrative fees, associated with the arbitration. Each party will be
responsible for paying its own attorneys’ fees and costs (including expert
witness fees and costs, if any), provided, however, that the arbitrator may
award attorney’s fees and costs to the prevailing party, except as prohibited by
law. The existence and subject matter of all arbitration proceedings, including,
any settlements or awards there under, shall remain confidential. In entering
into this Agreement, both parties are waiving the right to a trial by judge or
jury.

9.       SECTION 409A.

a.              This Agreement is intended to comply with Section 409A of the
Code and will be interpreted in a manner intended to comply with Code Section
409A.  Any provision that would cause this Agreement or any payment hereof to
fail to satisfy Code Section 409A of the Code shall have no force or effect
until amended to the minimum extent required to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section
409A.  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits that may be considered “deferred compensation” under Code Section
409A (after taking into account all exclusions applicable to such payments or
benefits under Code Section 409A) upon or following a termination of employment
unless such termination is also a “Separation from Service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “retirement,” “termination,” “termination of employment” or like
terms shall mean Separation from Service. 

b.             Any payment scheduled to be made under this Agreement that may be
considered “deferred compensation” under Code Section 409A (after taking into
account all exclusions applicable to such payments or benefits under Code
Section 409A), that are otherwise due on or within the six-month period
following the Termination Date will accrue during such six-month period and will
instead become payable in a lump sum payment on the first business day period
following such six-month period.  Furthermore, if any other payments of money or
other benefits due to Executive under this Agreement could cause the application
of an accelerated or additional tax under Code Section 409A, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Code Section 409A, or otherwise such payment or other
benefits shall be restructured, to the extent possible, in a manner, determined
by the Company, that does not cause such an accelerated or additional tax.  To
the extent any reimbursements or in-kind benefits due to Executive under this
Agreement constitute “deferred compensation” under Code Section 409A (after
taking into account all exclusions applicable to such payments or benefits under
Section 409A), any such reimbursements or in-kind benefits shall be paid to
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  

c.                Notwithstanding any contrary provision herein, Executive’s
right to any payment (including each installment payment) under this Agreement
shall be treated as a “separate payment” within the meaning of Code Section
409A.   

d.             The Company shall consult with Executive in good faith regarding
the implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto.

 

--------------------------------------------------------------------------------

  

10.    NO ADMISSION OF LIABILITY.  Nothing in this Agreement will constitute or
be construed in any way as an admission of any liability or wrongdoing
whatsoever by the Company or Executive.

11.    PAYMENT OF SALARY AND RECEIPT OF ALL BENEFITS.  Executive acknowledges
and represents that, other than the consideration set forth in this Agreement,
the Company has paid or provided all salary, wages, bonuses, accrued vacation,
PTO, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.

12.    INTEGRATED AGREEMENT.  This Agreement is intended by the parties to be a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto,
and any prior agreement of the parties hereto in respect of the subject matter
contained herein, including but not limited to the Employment Agreement, except
as expressly set forth herein. Except as expressly provided herein, nothing in
this Agreement is intended to negate Executive’s agreement to abide by the
Company’s policies while serving as an employee of the Company (or thereafter to
the extent provided by such policies), including but not limited to the
Company’s Code of Business Conduct and Ethics and its Employee Handbook, or any
other agreement governing the disclosure and/or use of proprietary information,
which Executive signed while working with the Company or its predecessors; nor
to waive any of Executive’s obligations under state and federal trade secret
laws.

13.    LEGAL FEES.  The Company shall reimburse Executive up to $15,000, in the
aggregate, for Executive’s reasonable attorney’s fees and expenses incurred in
connection with negotiating and documenting this Agreement.  The Company will
provide such reimbursements no later than ninety days (90) days following the
Company’s receipt of supporting documentation of incurrence of these expenses,
but in any event no later than the end of the calendar year following the
calendar year in which those expenses were incurred and otherwise in compliance
with Section 409A of the Code.

14.    TAXES AND OTHER WITHHOLDINGS.  Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.  Executive acknowledges
that (i) the Company has made no representation to Executive as to the tax
treatment of any compensation or benefits to be paid to Executive under this
Agreement and (ii) the Company has no obligation to “gross-up” any amount
payable to Executive under this Agreement for taxes payable by Executive
thereon.

15.    SURVIVAL.  The covenants, agreements, representations and warranties
contained in or made in Section 4, 5, 6, 7, 8, 10, 11, 12 and this Section 15 of
this Agreement shall survive any termination of this Agreement. 

16.    WAIVER.  Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.

17.    MODIFICATION.  This Agreement may not be modified or terminated unless
such modification or termination is embodied in writing, signed by the party
against whom the modification is to be enforced.

18.    NOTICE.  Except as otherwise expressly provided in this Agreement, any
notice to either party hereunder shall be in writing and sent by overnight
courier, certified mail, or registered mail (return receipt requested), postage
prepaid, addressed as follows (or to such other address as such party may
designate in writing from time to time):

If to the Company:

Welltower Inc.

4500 Dorr Street

Toledo, OH  43615

Attention:  Legal Department

 

                If to the Executive, at the address on file with the Company’s
Human Resources   Department.

 

--------------------------------------------------------------------------------

  

                The actual date of mailing, as shown by a mailing receipt
therefor, shall determine the time at which notice was given.

19.    ASSIGNMENT AND SUCCESSORS.   The Company shall have the right to assign
its rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets or the business of
the Company.  The rights and obligations of the Company under this Agreement
shall inure to the benefit and shall be binding upon the successors and assigns
of the Company. Executive shall not have any right to assign his obligations
under this Agreement and shall only be entitled to assign his rights under this
Agreement upon his death, solely to the extent permitted by this Agreement, or
as otherwise agreed to by the Company.

20.    SEVERABILITY.  Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if any of the
provisions contained in this Agreement is determined by an arbitrator or court
of competent jurisdiction to be unenforceable because it is excessively broad in
scope, whether as to duration, activity, geographic application, subject or
otherwise, it shall be construed, by limiting or reducing it to the extent
legally permitted, so as to be enforceable to the extent compatible with then
applicable law in order to achieve the intent of the parties.

21.    GOVERNING LAW.  This Agreement will be construed, interpreted, governed
and enforced in accordance with the laws of the State of Ohio, without regard to
its conflict of laws principles.

22.    COUNTERPARTS.   This Agreement may be executed in counterparts and
delivered by means of facsimile or portable document format (PDF), each of which
when so executed and delivered shall be an original, but all such counterparts
together shall constitute one and the same instrument.  

[Signature Page Follows] 



 

--------------------------------------------------------------------------------

  

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Executive has hereunto set his hand, effective as of the day and year
first written above.

WELLTOWER INC.                                                          
EXECUTIVE

                                                                         

By: /s/ Matthew McQueen                                             /s/ Scott M.
Brinker                                                

Name:     Matthew McQueen                                            Scott M.
Brinker

Title:  Senior Vice President,

General Counsel and Corporate Secretary

 

Date: February 10, 2017                                                      
Date: February 10, 2017                                      

  

 

 


  



 

  

 



 

--------------------------------------------------------------------------------

  

ATTACHMENT A

EXISTING EQUITYAWARDS

 

EXISTING EQUITY AWARDS WITH TIME-BASED VESTING

1)  Restricted Stock

Date of Agreement

Initial Award

Unvested Shares as of Date of Agreement to be fully vested

January 26, 2012

10,466

2,093

February 7, 2013

26,099

10,439

February 6, 2014

9,893

2,473

February 5, 2015

11,729

5,864

February 12, 2016

15,569

11,676

February 26, 2016

43,068

14,356

TOTAL

46,901

2)  Deferred Stock Units

Date of Agreement

Initial Award

Unvested Shares as of Date of Agreement to be fully vested

January 26, 2012

6,977

1,744

TOTAL

1,744

 3)  Deferred Stock Units – Dividend Equivalents

Accrued dividends on accelerated deferred stock units from 1/26/12 through
1/3/2017 = $27,799.36

4) Stock Options

Date of Agreement

Initial Grant

Exercise Price

Maximum Expiration Date

Options Outstanding

Unvested Options as of Date of Agreement to be fully vested

January 28, 2010

3,996

$43.29

January 28, 2020

1,745

0

January 27, 2011

5,208

$49.17

January 27, 2021

2,338

0

January 26, 2012

18,002

$57.33

January 26, 2022

4,699

3,600

TOTAL

8,782

3,600

 

 

--------------------------------------------------------------------------------

  

All outstanding stock options listed above are exercisable on or before April 3,
2017. 

EXISTING EQUITY AWARDS WITH PERFORMANCE-BASED VESTING

1) 3-Year LTIP Shares

Pro rata payment in shares for any award earned under the 2015-2017 Long-Term
Incentive Program and the 2016-2018 Long-Term Incentive Program based on Company
performance as of December 31, 2016, determined and prorated in accordance with
the terms of the respective program.

2) 3-Year LTIP – Dividend Accrual

The value of accrued dividend equivalents on shares to be issued under the
2015-2017 Long-Term Incentive Program and the 2016-2018 Long-Term Incentive
Program from the beginning of each of the performance periods through January 3,
2017 in accordance with the terms of the respective program.

 

 

 

 

 

--------------------------------------------------------------------------------